El Juez Presidente Sr, Hernández,
emitió la opinión del trihun,al.
Con fecha 26 de abril del año de 1911,.Don José A^alo Sán-chez presentó demanda , ante la Corte de Distrito del Distrito Judicial de San,Juan, Sección Ia., contra Doña Josefa Eafaela Porrata Doria y Veye y otros, con súplica,de que se dictara sentencia condenando a los demandados a respetar y cumplir lo convenido por Doña María Díaz y Siaca en cierto contrato y a pagar y entregar al demandante la suma de $36,460.05 en oro americano, los intereses sobre esá cantidad desde él 1°. de marzo de 1909 al tipo del 1 por ciento mensual hasta la fecha de su pago, las costas, daños y perjuicios sufridos por el demandante con motivo de la inora en vérificar dicho' pago, causados en primer lugar por la Señora Díaz y Siaca, y des-pués por los demandados, con las costas del juicio y los hono-rarios de abogado también a cargo de los demandados.
*30Al siguiente día 27 de abril el demandante Avalo Sánchez pidió a la misma corte en moción, escrita, que para el ase-guramiento de la sentencia que pudiera recaer en el pleito iniciado decretara el embargo de bienes de los demandados en cantidad suficiente a asegurar la suma de $70,000 a que alcanzarían las responsabilidades de los demandados por con-cepto de capital, intereses, costas, daños y perjuicios y hono-rarios de abogado, sin que al demandante se le exigiera pres-tación de fianza para el embargo solicitado por tratarse, según alega el peticionario, de la obligación de pagar una suma de dinero que constaba claramente por documento auténtico.
La Corte de Distrito de San Juan por orden de 10 de mayo del año citado, decretó él embargo de bienes de los deman-dados hasta cubrir la suma de $45,878.89 sin exigir fianza alguna al demandante Avalo Sánchez y habiéndose hecho oposición a dicha orden se dejó ésta sin'efecto por resolución de 27 de noviembre del repetido año 1911, ordenándose el levantamiento del embargo trabado en bienes de los opositores, por los propios fundamentos de la resolución dictada en el caso número 4675 de la misma corte, previniéndose a la parte demandante, que si desea asegurar la efectividad de la sen-tencia que en el presente caso pueda dictarse debe prestar la fianza que la corte tenga a bien exigirle.
Dicha resolución fué apelada por Don José Avalo Sánchez y ese es el recurso sometido a nuestra consideración y deci-sión después de cumplidos los trámites legales.
Los documentos que la parte apelante presentó a la- corte inferior para apoyar y sostener su moción de aseguramiento de sentencia sin fianza mediante embargo de los bienes de los demandados, son los mismos que han sido extractados en la opinión de esta corte emitida por nuestro asociado, Sr. Aldrey, y que sirve de fundamento a la resolución dictada en el día de hoy al resolver el recurso numero 881 de Avalo v. Porrata et al., (pág. 20), procedente de la Corte de Distrito de San Juan, Sección Ia.
*31A los hechos consignados en dicha opinión hemos de refe-rirnos y los damos aquí por reproducidos, siendo también aplicables al presente caso los razonamientos expuestos para fundamentar la resolución recaída en el caso número 881 hoy decidido, sin que sea necesario que aquí los repitamos.
Para que pueda decretarse el aseguramiento de sentencia sin fianza, es necesario que conste claramente en documento auténtico que la obligación es exigible, según la Sección 4a. de la Ley para asegurar la Efectividad de Sentencias, aprobada en 1°. de marzo de 1902. En el presente caso no aparece claramente la exigibilidad de la obligación por más que ni afirmamos ni negamos que sea exigible, lo cual ha de deci-dirse en la sentencia que recaiga en el pleito iniciado por Don José Avalo Sánchez.
La orden recurrida se ajusta a los hechos y a la ley y por tanto debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.